Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 10, 2018

                                      No. 04-18-00182-CV

          IN THE INTEREST OF D.L.A., D.L.A.R., B.B.R., B.L.A.R., AND J.R.,

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01942
                          Honorable Richard Price, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating Appellant D.R.’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2. Appellant D.R. has filed a motion for extension of time to file her
brief. We GRANT the motion and ORDER Appellant D.R. to file her brief on or before June 8,
2018. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court